Black, J., dissenting: The correctness of the majority opinion, as I view it, depends entirely on the construction of the letter written by the corporate trustee on the same date the trust was executed. This-letter was signed by the same corporate officer who signed the trust instrument. If the letter is merely collateral and suppletory, then it. may be read as a part of the trust instrument. Stowell v. Greenwich Life Ins. Co., 163 N. Y. 298, 57 N. E. 480, reversing 20 App. Div. 188, 46 N. Y. Supp. 802. If the trust instrument without the letter does not convey a definite meaning without contradiction or ambiguity, then •such interpretation shall be drawn from its contents and all available facts and the fair inferences to be drawn therefrom. Donavin v. Thurston, 190 App. Div. 48, 179 N. Y. Supp. 473. I think the trust instrument was complete and conveyed a definite meaning without contradiction or ambiguity. The crucial letter herein amounts to a power of revocation exercisable on the wife’s death. Why is it said that the letter supplies a missing point in the trust instrument, for a trust does not have to be revocable? In Scott on Trusts, Yol. 3, section 332, p. 1813, is found the following statement : * * * Under the parol evidence rule, where the terms of the trust are declared in a written instrument, extrinsic evidence is-not admissible to contradict or vary it, in the absence of fraud, duress, mistake or other ground for reformation or rescission. In accordance with this general principle, it is held that where the omission to reserve power of revocation was not due to mistake or fraud or duress, the settlor cannot revoke the trust. * * * In the instant proceeding we have a statute, the Technical Changes Act, that requires the reversionary interest be one “arising by the express terms of the instrument of transfer * * . *.” I cannot see how this letter is a part of the trust instrument. The majority opinion says that it supplies one part of the agreement not expressed in the trust instrument — doesn’t this necessarily mean that it was not part of the trust instrument and the reversionary interest claimed to be subject to taxation does not, therefore, arise by the express terms of the instrument of transfer? That is the way I view it and I, therefore, respectfully dissent from the majority opinion. Arundell, Van Fossan, and Johnson, JJagree with this dissent.